DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US#6213539).
Regarding claim 1, Williams discloses a delivery system comprising: a base portion 60 defining at least one cavity 50 therein; at least one wheel 24 mounted to the base portion; and a lid portion 80,100 movable relative to the base portion to selective open and close the at least one cavity in the base portion.  
Regarding claim 2, further including a handle 26 mounted to the base portion opposite the at least one wheel.  
Regarding claim 3, wherein the base portion and the lid portion are oblong (Fig. 1).  
Regarding claim 4, wherein the lid portion and the base portion together define a container and wherein the lid portion and the base portion each define approximately half of an interior volume of the container (Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nooner (US#6604390) in view of Emerson et al. (US#2002/0117504).
Regarding claims 1 and 16, Nooner discloses a delivery system comprising: a base portion 14 defining at least one cavity therein; and a lid portion 16 movable relative to the base portion to selective open and close the at least one cavity in the base portion.  
Regarding claims 1 and 16, Nooner fails to disclose at least one wheel mounted to the base portion.  However, as evidenced by Emerson, including at least one wheel mounted to the base portion is known in the food container art, see wheels 18 mounted to base portion 12.  Therefore, as evidenced Emerson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooner by including at least one wheel mounted to the base portion.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a slidably mounted drawer in the foot end portion of the casket lid would provide storage options for memorabilia or the like.  The inclusion of least one wheel mounted to the base portion would facilitate transporting the container.
Regarding claims 2 and 16, Nooner discloses a handle 25 mounted to the base portion which would be opposite at least one wheel when modified.  
Regarding claim 3, Nooner discloses wherein the base portion and the lid portion are an elongated rectangle and thus oblong (Fig. 1).  
Regarding claims 4 and 17, Nooner discloses wherein the lid portion and the base portion together define a container.  Although the lid portion of Nooner does not define approximately half of an interior volume of the container, it would have been an obvious design consideration to modify Nooner accordingly for increased storage capacity as a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 5 and 16, Nooner discloses a cable 20 connected to the base portion.  
Regarding claims 6 and 16, Nooner discloses a hook 20A connected by the cable to the base portion.  
Regarding claim 7, Nooner discloses a lock assembly 30 selectively securing the lid portion to the base portion.  
Regarding claim 18, Nooner fails to disclose wherein the lid portion has an upper wall that is half-cylindrical with vertical front and rear walls.  However, it would have been an obvious design consideration to modify the shape of the upper wall of the lid portion of Nooner accordingly for aesthetic and/or storage benefits as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, Nooner discloses wherein the lid portion and the base portion are an elongated rectangle and thus oblong (Fig. 1) and are connected by a hinge along one long edge (Fig. 1) and a lock assembly 30 at an opposite long edge (Fig. 2).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nooner (US#6604390) in view of Emerson et al. (US#2002/0117504), and further in view of Richardson et al. (US#2017/0286905).
Regarding claim 8, Nooner discloses a padlock lock assembly as opposed to wherein the lock assembly includes a communication circuit and is configured to be unlocked based upon a signal from a mobile device.    However, as evidenced by Richardson, utilizing a lock assembly that includes a communication circuit and is configured to be unlocked based upon a signal from a mobile device is known in the food container art, see [0032] and lock assembly 225 cooperating with mobile device 130.  Therefore, as evidenced by Richardson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooner by replacing its padlock with a lock assembly that includes a communication circuit and is configured to be unlocked based upon a signal from a mobile device.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the lock assembly which includes a communication circuit and is configured to be unlocked based upon a signal from a mobile device would simplify locking and unlocking of the system.
Regarding claim 9, Nooner fails to disclose at least one lower dividing wall in the base portion.  However, as evidenced by Richardson, including at least one divider wall in the base portion is known in the food container art, see [0032] and a plurality of distinct storage compartments.  Therefore, as evidenced by Richardson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nooner by including at least one lower dividing wall in the base portion to define a plurality of distinct storage compartments.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the at least one lower dividing wall in the base portion to define a plurality of distinct storage compartments would improve the storage options of the system.
Allowable Subject Matter
Claims 10-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677